Defendant appeals from a judgment of manslaughter and also from an order denying his motion for a new trial. He insists that the names of the witnesses examined by the grand jury were not indorsed upon the indictment, the statute containing such a requirement. This contention rests upon the fact that the name of a certain witness before the grand jury, to wit, G.W. Ogden, is indorsed upon the indorsement as _____ Ogden. The purpose of the aforesaid requirement of the law is to inform both the people and the defendant of the names of the witnesses upon whose testimony the indictment is based, and thereby to give them both an *Page 543 
opportunity to secure these witnesses at the trial. (People v.Northey, 77 Cal. 629.) In the case at bar there was a noncompliance with the statute, but the irregularity was harmless, as the defendant almost immediately after the finding of the indictment knew the particular person who was named as Ogden upon the indictment. (People v. Crowey, 56 Cal. 36.)
It is next claimed that the court committed error in refusing certain instructions offered by defendant. In this regard it is sufficient to say that all matters material and legally sound in the rejected instructions were given by the court in its charge to the jury.
For the foregoing reasons the judgment and order are affirmed.